Title: From Thomas Jefferson to J. P. P. Derieux, 24 March 1791
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard



Dear Sir
Philadelphia Mar. 24. 1791.

Intensity of employment will I hope be with you a sufficient, as it is a very real, excuse for my tardiness in acknowleging the reciept of your favors of Nov. 15. and Feb. 5. The letter to M.  Le Roy I put under cover to Mr. Fenwick, our Consul at Bordeaux, to whom I wrote very full details of all those circumstances which I thought might tend to interest your uncle, and I desired Mr. Fenwick to press them on his mind with all the force which might consist with the necessary delicacy and discretion. The letters to Made. Bellanger have been duly forwarded through Mr. Short. The last accounts from France give a favourable view of their affairs. The taxes begin now to be collected with success, insomuch that there comes in enough to answer the current demands. The church lands sell from 50. to 100. per cent more than estimated. Assignats are above par. Their judiciary is getting under way in the administration of justice, which was extremely wanting. Three or four instances have already happened of bishops chosen by the people. They have chosen Curés in every instance. It is thought the National assembly will separate soon. In the islands, the confusion is great. A fleet and army from France are probably arrived there by this time, and will settle every thing.
Wheat has fallen in price here. There is no market for it in Europe except in the Southern parts of France. With great respect for Made. De Rieux, & esteem for yourself I am Dear Sir Your most obedt. humble servt,

Th: Jefferson

